THE TAIWAN FUND,INC. (THE ‘FUND’) MONTHLY INSIGHT APRIL 30, 2013 IN BRIEF Net asset value per share US$18.66 Market price US$16.95 Premium/(discount) (9.16%) Total net assets US$157.8m Market cap US$143.4m Source: State Street Bank and Trust Company. At April 30, 2013 US$ return Fund* % TAIEX Total Return Index† % One month 3.6 Three months 2.7 One year 8.1 Three years%pa 5.7 Returns are annualized, except for periods of less than one year. * Source: State Street Bank and Trust Company. NAV performance. † Source: TWSE. Past performance is not a guide to future returns. FUND MANAGERS Wong KokHoi James Liu MANAGER’S COMMENTARY After a subdued March, most markets in Asia resumed their ascent in April despite further macroeconomic crosswinds. Chinese GDP for the first quarter was lower than consensus expectations, while the re-emergence of bird flu also damaged investor sentiment. The macro story in China became still more convoluted as commentators questioned official data, yet many also report anecdotally that business seems to have bottomed. The Taiwan market also increased during the month. There were a series of uninspiring macro data points that did not impede the broader increase, but nevertheless caused certain cyclical sectors, notably technology, to give pause. While exports grew at 3%, GDP has slowed to 1.5%. From our observations of various technology manufacturers, it would seem that growth is present but tenuous, echoing global trends. It is interesting to note that volumes (measured as a percentage of market capitalization) in the month were the lowest in the last six years – yet another sign of the market’s uncertainty. Leading the Taiwan market upward was the financials sector, which outperformed in anticipation of further investment from China. During the month Industrial & Commercial Bank of China bought a 20% stake in SinoPac. This was the first time a mainland bank had invested in a Taiwan counterpart and was taken by the market as a sign of things to come. MONTHLY INSIGHT INVESTMENT REVIEW The Fund’s net asset value rose 3.6% in April, in line with the TAIEX Total Return index. Our top contributors to performance during the month were Yungtay Engineering, Advantech and Makalot Industrial. Yungtay, which manufactures elevators, continued to post rising monthly sales figures. Investors also responded well to the announcement of an increase to the company’s annual dividend. For Advantech, the manufacturer of industrial computers, there was no obvious stock-specific driver for its strong performance; it merely advanced with the market. Makalot, the apparel maker, continued to outperform on the back of a solid order book. On the other side, key detractors from the Fund’s return included Ruentex Development, the property developer and supermarket operator, and First Steamship, a shipping company which is also the largest shareholder in the Grand Ocean group of department stores. Ruentex shares remained depressed as a result of the subdued macro outlook for China; the company’s holding in Sun Art Retail, which operates China’s biggest hypermarket chain, performed poorly. Meanwhile, shares in First Steamship continued to be weak after the company’s rights issue in March. Source: Martin Currie Inc. and APS Asset Management Pte Ltd. For further information please go to www.thetaiwanfund.com. Martin Currie Inc. took over management of the Fund on May 9, 2010. FUND DETAILS April 30, 2013 Sharesoutstanding Exchange listed NYSE Listingdate Investment manager MartinCurrie Inc. Source: State Street Bank and Trust Company. PERFORMANCE (US$ RETURNS) (US$ returns) NAV% Market price% Onemonth Threemonths Threeyears % pa Returns are annualized, except for periods of less than one year. Source: State Street Bank and Trust Company. Past performance is not a guide to future returns. SECTOR ALLOCATION Fund %* Benchmark %† Electronics Construction Wholesale and retail Healthcare — Textiles Others Electric and machinery Transportation Finance Plastics Steel and iron — Chemicals — Foods — Rubber — Automobile — Cement — Tourism — Electrical appliance and cable — Glass and ceramics — Paper and pulp — Other assets and liabilities, net — * Source: State Street Bank and Trust Company. † Source: TWSE. 15 LARGEST HOLDINGS* 63.7% of holdings Sector % of net assets WT Microelectronics Electronics Advantech Electronics Yungshin Global Holding Healthcare Yungtay Engineering Electric and machinery Makalot Industrial Textiles Aurora Electronics Mercuries & Associates Wholesale and retail Hung Poo Real Estate Development Construction Ruentex Development Others Yem Chio Plastics Taiwan Tea Wholesale and retail First Steamship Transportation PC Home Online Wholesale and retail Far Eastern New Century Textiles King's Town Construction Construction * Source: State Street Bank and Trust Company. PERFORMANCE (US$ returns at April 30, 2013) One month %
